EXHIBIT 10.85

AMENDMENT 7 TO TRANSITION SERVICES AGREEMENT

THIS AMENDMENT 7 TO TRANSITION SERVICES AGREEMENT (this “Amendment), made as of
December 31 2013, is by and between Dean Foods Company, a Delaware corporation,
(“Dean Foods”) and The WhiteWave Foods Company, a Delaware corporation
(“WhiteWave”).

WHEREAS, Dean Foods and WhiteWave previously entered into a Transition Services
Agreement dated October 25, 2012, which became effective as of October 31, 2012
(the “Original Agreement”);

WHEREAS, the Original Agreement has been amended by Amendment 1 to Transition
Services Agreement dated November 20, 2012 (“Amendment 1”), Amendment 2 to
Transition Services Agreement dated December 28, 2012 (“Amendment 2”), Amendment
5 to Transition Services Agreement dated May 28, 2013 (“Amendment 5”), and
Amendment 6 to Transition Services Agreement dated November 13, 2013 (“Amendment
6,” and collectively with Amendment 1, Amendment 2, Amendment 5 and the Original
Agreement, the “Agreement”);

WHEREAS, Dean Foods and WhiteWave have not entered into any amendments entitled
Amendment 3 or Amendment 4 to Transition Services Agreement nor any other
amendments to the Original Agreement other than Amendment 1, Amendment 2,
Amendment 5 and Amendment 6; and

WHEREAS, Dean Foods and WhiteWave desire to amend the Schedules to the Agreement
as more fully set forth herein.

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties hereto agree as follows:

1. Capitalized Terms. Capitalized terms contained in this Amendment and not
otherwise defined shall have the meaning ascribed to them in the Agreement.

2. Amendment to Schedule A.

Schedule A of the Agreement is hereby revised to change the End Date of 12/31/13
to 1/31/14 for the following services:

 

HUMAN RESOURCES

Compensation

•    Market Intelligence—Salaries, Surveys, (ePrism)

•    Salary Planning & STI Admin (OSM)

•    Exec & Board Comp (Mercer/Dean Comp)

•    Comp Communications (Dean Comp)

•    Base Salary, STI, LTI-existing and new- (Dean Comp)

3. The Agreement. All other terms and provisions of the Agreement not expressly
modified by this Amendment shall remain in full force and effect and are hereby
expressly ratified and confirmed.



--------------------------------------------------------------------------------

4. Titles. The titles of the articles, sections and subsections of this
Amendment are for convenience of reference only and shall not be considered a
part of or affect the construction or interpretation of any provisions of this
Amendment. The words “herein,” “hereof,” “hereto” and “hereunder” and other
words of similar import refer to this Amendment as a whole and not to any
particular Article, Section or other subdivision.

5. Execution. This Amendment may be executed in any number of original,
facsimile, or portable document format (pdf) counterparts, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their proper and duly authorized representatives as of the date first set forth
above.

 

DEAN FOODS COMPANY By:   /S/    KIM WARMBIER         Name: Kim Warmbier Title:
Executive Vice President – Human Resources

 

THE WHITEWAVE FOODS COMPANY By:   /S/    MIKE SHINBEIN         Name: Mike
Shinbein Title: Vice President, Total Rewards, HR Services and Technology